UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4246



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARDENA THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-98-356)


Submitted:   June 16, 2003                 Decided:   June 25, 2003


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David K. Haller, RICHTER & HALLER, L.L.C., Mount Pleasant, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Beth Drake, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In 1999, Mardena Thomas was convicted and sentenced for

conspiracy to commit money laundering, in violation of 18 U.S.C.

§ 1956(h) (2000).    In January 2003, the district court entered an

amended judgment for correction of sentence pursuant to Fed. R.

Crim. P. 36 to include an omitted reference to an order of

forfeiture.     Thomas now appeals the amended criminal judgment,

claiming that the district court exceeded the scope of Rule 36 in

amending the judgment.

     Rule 36 provides that “[a]fter giving any notice it considers

appropriate, the court may at any time correct a clerical error in

a judgment, order, or other part of the record, or correct an error

in the record arising from oversight or omission.”         We have

reviewed the transcript of the sentencing hearing and the order of

forfeiture that was executed by the district court at the hearing,

and find that the court properly amended the judgment to accurately

reflect its intention at sentencing to include the forfeiture in

the judgment.

     Accordingly, we affirm the amended criminal judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED


                                  2